This is a claim filed against the State by claimant, for ten thousand dollars damages, for injuries received by claimant in a runaway which occurred in Humboldt Park in the city of Chicago on the 12th day of May, 1897. Claimant alleges in her declaration that she was driving in said park on said day, and had stopped to water her horse at a fountain in said park when her horse became frightened at a steam roller which the employes of the Park Commissioners of said park were operating in the park at the time, and being so frightened became unmanageable and ran away causing the buggy in which the claimant ivas riding to collide with another vehicle lawfully in said park and from the force of said collision the claimant was thrown violently from her buggy against the wheel of the other vehicle and thence to the ground thereby receiving serious and permanent injuries to her person for which she asks to be reimbursed from the State claiming that the State is liable on the ground that it was through the negligence of the Park Commissioners who are agents or servants of the State that she was so injured. To the claim or declaration of the claimant, the State by E. C. Akin, Attorney General, filed a demurrer the specific allegations of which are as follows: First: That the State of Illinois is not and cannot be made responsible for the negligence or misconduct of the servants or agents of the West Chicago Park Commissioners. Second: That the State of Illinois is not responsible for the negligence or misconduct of its subordinate officers or agents. Third: It is not alleged and it does not appear that the injury to the said Jennie Brewster was due and owing to the negligence or misconduct of the West Chicago Park Commissioners or of their servant or servants. The State also by E. C. Akin, Attorney General, also filed a motion to dismiss the claim on the ground that claimant did not comply with the law and rules of the Commission by filing abstracts and arguments with the evidence in the case. The Commission heretofore held in the decision of the case of Lincoln H. Boss v. The State that the State could not be held responsible for the negligence or misconduct of its subordinate officers or servants, to do so would be against public policy and in the face of a long line of able decisions of our higher courts. This Commission having so held in the above case cited at its 1898 session can see no just reason for reversing the opinion given out at that time, therefore sustains the demurrer filed by the State, being fully satisfied that there is no liability existing against the State in this class of claims. Demurrer sustained.